DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kasper (25426) on 7 July 2021.
The application has been amended as follows: 
In claim 23, line 6, replace “derivatives,” with ---derivatives.---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  in view of the claim amendments filed 2 July 2021, applicant’s arguments (Remarks, pages 10-15) are persuasive.  The rejection under Bryntesson is withdrawn.
The additional references cited on the PTO-892 are directed to two column/section purification systems.  WO 99/48587 is likely the closest of these references to the claimed invention, operating with two columns in frontal mode and including two interconnected steps in series for loading the feed mixture onto the first column, and subsequently washing the columns (see machine translation, pages 24-25 of the PDF).  The columns are then eluted and regenerated.  At a minimum, however, the washing step differs from the claimed method in that the reference washes the columns in reverse, loading the washing buffer into the second adsorber section and passing it into the first adsorber section (pg. 24-25).  Because the reference relies on this configuration for specific goals (e.g. control over contaminated . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777